Citation Nr: 1241460	
Decision Date: 12/05/12    Archive Date: 12/12/12	

DOCKET NO.  10-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  What evaluation is warranted for peripheral neuropathy of the right (major) upper extremity from July 6, 2005 to August 3, 2011?

2.  What evaluation is warranted for peripheral neuropathy of the right (major) upper extremity from August 4, 2011?

3.  What evaluation is warranted for peripheral neuropathy of the left upper extremity from July 6, 2005 to August 3, 2011?

4.  What evaluation is warranted for peripheral neuropathy of the left upper extremity from August 4, 2011?

5.  What evaluation is warranted for peripheral neuropathy of the right lower extremity from July 6, 2005?

6.  What evaluation is warranted for peripheral neuropathy of the left lower extremity from July 6, 2005?
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
The Appellant
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1967 to March 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In a rating decision of September 2012, VA granted entitlement to service connection for posttraumatic stress disorder, tinnitus, and left ear hearing loss.  In an October 2012 rating decision the RO denied entitlement to service connection for erectile dysfunction secondary to Type II diabetes mellitus.  The appellant has not appealed these decisions.  Hence, they are not currently before the Board.
 
In November 2011 correspondence the Veteran, through his accredited representative, indicated that he wished to withdraw the issues of entitlement to increased initial evaluations for peripheral neuropathy of the lower extremities.  Accordingly, the questions regarding what evaluations are warranted for peripheral neuropathy of the lower extremities from July 6, 2005 will be dismissed.
 
Finally, the appeal to the questions concerning what evaluations are warranted for peripheral neuropathy of the upper extremities since August 4, 2011 is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 
 
 
FINDINGS OF FACT
 
1.  In November 2011 correspondence the Veteran, through his representative, requested to withdraw the questions what evaluations are warranted for peripheral neuropathy of the lower extremities from July 6, 2005.
 
2.  During the period from July 6, 2005 to August 3, 2011, the Veteran's peripheral neuropathy of the right (major) upper extremity was not manifested by severe incomplete paralysis of the right median nerve.
 
3.  During the period from July 6, 2005 to August 3, 2011, the Veteran's peripheral neuropathy of the left upper extremity was not manifested by severe incomplete paralysis of the left median nerve.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the question what evaluation is warranted for peripheral neuropathy of the right lower extremity from July 6, 2005 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).
 
2.  The criteria for withdrawal of the Veteran's Substantive Appeal on the question what evaluation is warranted for peripheral neuropathy of the left lower extremity from July 6, 2005 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.
 
3.  The criteria for an initial evaluation in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity during the period from July 6, 2005 to August 3, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012).
 
4.  The criteria for an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity during the period from July 6, 2005 to August 3, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8515.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).
 
In November 2011 the Veteran, through his accredited representative, withdrew from consideration the questions what evaluations are warranted for peripheral neuropathy of the lower extremities since July 6, 2005.  As the Veteran has withdrawn his appeal regarding these questions there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.
 

Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned for peripheral neuropathy of the upper extremities, the notice requirements of 38 U.S.C.A. §§ 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issues addressed below on the merits.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Increased Ratings
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in June 2012, as well as VA, including Virtual VA, treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran seeks increased initial evaluations for peripheral neuropathy of the upper extremities.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and they are productive of a greater degree of impairment than reflected by the assigned 30 and 20 percent schedular evaluations now assigned.
 
Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).
 
Moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the major extremity, and a 20 percent rating for the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major extremity, and a 40 percent rating for the minor extremity.  Id.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-588 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedular ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
In the present case, in a June 2007 rating decision VA granted service connection and a 30 percent evaluation for peripheral neuropathy of the right (major) upper extremity, and a 20 percent rating for the left (minor) upper extremity.  Both evaluations were effective July 6, 2005.  The Veteran voiced his disagreement with the assignment of the respective evaluations assigned, and the current appeal ensued.
 
During the course of VA outpatient treatment in July 2005, the Veteran complained of right upper extremity pain; primarily in his right forearm.  According to the Veteran, his right arm was somewhat weaker than his left arm, and "not performing its usual duties as well as he would like."  On physical examination sensation was intact throughout the upper extremities.  Reflexes were 2+ for both upper extremities.

A January 2007 needle electromyographic study revealed electrophysiological evidence of minimal carpal tunnel syndrome, and chronic bilateral cervical polyradiculopathy.  The Veteran is not service connected for cervical polyradiculopathy. 
 
At a May 2007 VA neurologic examination the Veteran was described as a right-handed man with numbness involving both hands.  According to the Veteran, he experienced numbness in "pretty much" his whole left upper extremity, and on the right side up to the midforearm.  Electromyographic studies conducted in January 2007 were noted to show mild bilateral carpal tunnel syndrome, as well as evidence of bilateral cervical root injury.  According to the Veteran he had been "dropping things" which was significantly interfering with his activities of daily living.
 
On physical examination, there was no evidence of any motor weakness or atrophy.  Muscle tone was within normal limits, and deep tendon reflexes were 2+ bilaterally.  Sensory evaluation of the upper extremities was normal to light touch, pinprick, and position.  Coordination for bilateral finger to nose was intact.
 
In a July 2007 VA neurology clinic note upper limb muscle strength and tone was found to be within normal limits.  Sensory evaluation, however, showed a mild decrease to pinprick in the distal upper extremities.
 
March 2008 VA electromyographic/nerve conduction studies of left median/ulnar motor/and sensory nerve conduction revealed findings that were within normal limits.  Needle electromyographic studies of the right triceps, biceps, and midlower cervical paraspinal muscles showed no evidence of any abnormality.  The clinical impression was no electrophysiological evidence of left carpal tunnel syndrome or cervical radiculopathy or myopathy.
 
During the course of VA outpatient treatment in October 2008, the Veteran complained of numbness and a "crampy" sensation in his hands.  Further noted were problems with pain in the left hand, for which the Veteran took medication.  According to the Veteran he underwent carpal tunnel release surgery a number of years earlier.  On neurological evaluation, the Veteran's motor strength was 5/5 throughout.  Reflexes were 2+ and symmetrical, while sensory evaluation was normal to pinprick, with accompanying normal proprioception.
 
At a July 2009 VA neurologic evaluation the Veteran complained of neuropathy and cramping in both upper extremities since 2005.  Neurologic evaluation showed motor system strength of "5" bilaterally in the upper extremities, as well as 2+ reflexes in the upper extremities.  Sensory evaluation showed normal soft touch sensation in the face and upper extremities.
 
At a November 2009 VA peripheral nerve examination the Veteran complained of some numbness and tingling in his right hand, which, over time, had progressed to numbness in both hands.  According to the Veteran he had undergone carpal tunnel surgery on his left hand, which initially provided some relief.  However, notwithstanding that surgery, the Veteran now reported experiencing cramping, as well as difficulty opening his right and left hands.  When further questioned, the Veteran indicated that, since his 2006 examination, hand numbness and burning had progressed centrally.  At present he experienced upper extremity numbness to the level of the distal forearm.  When questioned, the Veteran indicated that he was able to perform all activities of daily living despite his symptomatology.  However, he did have some difficulty in distinguishing coins due to the diminished touch sensation in his fingers.  The Veteran indicated he was currently employed full time selling appliances, and was able to continue with his occupation despite his sensory difficulties.
 
On physical examination, there was decreased touch and vibratory sense in the fingers of both hands, which involved the distal portions of the right and left forearm.  The examiner stated that this was neuritis.  No joint was affected by the Veteran's sensory neuropathy.  Deep tendon reflexes in the upper extremities were within normal limits.  Right and left upper extremity strength was 4/5.  The pertinent diagnosis noted was sensory neuropathy involving the right and left upper extremities secondary to diabetes.
 
During the course of VA outpatient treatment in November 2010, it was noted that the appellant's muscle strength was 5/5 in the upper extremities, with a 5/5 handgrip, and no evidence of any muscle atrophy.  Reflexes were brisk bilaterally, including the triceps and biceps.  Sensory evaluation showed evidence of impaired vibration, pinprick, and light touch in the bilateral upper extremities extending to the wrist.
 
At an August 3, 2011 VA neurologic examination the Veteran complained of hand numbness and pain.  The Veteran offered, however, that his upper extremity symptoms did not interfere with his daily activities.  On physical examination, deep tendon reflexes were within normal limits, with good strength.  There was a decreased response to monofilament in the upper extremities in a glove distribution.  The pertinent diagnosis noted was moderate to severe upper extremity diabetic neuropathy.
 
Pursuant to applicable law and regulation, the 30 percent evaluation currently in effect for the Veteran's service-connected peripheral neuropathy of the right (major) upper extremity contemplates moderate incomplete paralysis of the median nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

In like manner, the 20 percent evaluation currently in effect for service-connected peripheral neuropathy of the left upper extremity contemplates the presence of moderate incomplete paralysis of the median nerve. 

In order to warrant a 50 percent evaluation in the case of the Veteran's right upper extremity, or 40 percent evaluation in the case of the Veteran's left upper extremity, severe incomplete paralysis must be shown.  38 C.F.R. § 4.124a, Diagnostic Code 8515.
 
Given the aforementioned evidence, it is clear that, during the period from July 6, 2005 to August 3, 2011, no more than a 30 percent evaluation was warranted for peripheral neuropathy of the Veteran's right upper extremity, and no more than a 20 percent evaluation for his left upper extremity peripheral neuropathy.  At no time during this term did the Veteran exhibit what might reasonably be considered severe incomplete paralysis of either upper extremity.  Rather, the preponderance of the evidence shows that the Veteran's upper extremity impairment was sensory in nature.  While at his November 2009 VA neurologic examination there was some decreased touch and vibratory sense of the fingers in each hand, and of the right and left forearm, upper extremity strength was 4/5 bilaterally.  Moreover, while at the VA neurologic examination on August 3, 2011, there was some decreased response to monofilament in both upper extremities in a glove distribution, and while the examiner classified the disorder as moderate to severe, it is well to note that deep tendon reflexes were within normal limits, and strength was "good."  Further, the disorder did not interfere with daily activities, a fact which is not consistent with a finding of severe incomplete median nerve paralysis.  

Under the circumstances, the evidence shows that for the period from July 6, 2005 to August 3, 2011, the Veteran's peripheral neuropathy of the right and left upper extremities was productive of no more than moderate incomplete paralysis of the median nerve in each upper extremity.  Accordingly, entitlement to an increased evaluation is not warranted for peripheral neuropathy of either upper extremity.

Based on a review of the entire evidence of record, the evidence shows that the disability picture presented by the Veteran's service-connected upper extremity peripheral neuropathy is contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
 
ORDER
 
The question what evaluation is warranted for peripheral neuropathy of the right lower extremity from July 6, 2005 is dismissed.
 
The question what evaluation is warranted for peripheral neuropathy of the left lower extremity from July 6, 2005 is dismissed.
 
Entitlement to an initial evaluation in excess of 30 percent for peripheral neuropathy of the right (major) upper extremity during the period from July 6, 2005 to August 3, 2011 is denied.
 
Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity during the period from July 6, 2005 to August 3, 2011 is denied.
 
REMAND
 
The Veteran claims entitlement to increased evaluations for peripheral neuropathy of the upper extremities for the period since August 4, 2011, however, the record raises some question as to the current severity of the Veteran's service-connected peripheral neuropathy.
 
In that regard, at his June 2012 hearing before the undersigned the Veteran indicated that since his August 3, 2011 VA neurologic examination he had received continuing treatment for upper extremity peripheral neuropathy.  Moreover, he testified that since the August 2011 examination, his peripheral neuropathy had become progressively worse.  See Transcript, pp. 10, 13.  Under the circumstances, the Board is of the opinion that a contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's remaining claims.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 3, 2011, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.   If the RO cannot locate any records that have not been previously added to the claims file it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
2.  Thereafter, the Veteran should be afforded a VA neurologic examination in order to accurately determine the current severity of his upper extremity peripheral neuropathy.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows the notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the examination, and in accordance with the latest worksheet for rating upper extremity peripheral neuropathy, and specifically paralysis of the median nerve, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of any median nerve peripheral neuropathy.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder, access to Virtual VA and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination. 
 
3.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  The RO/AMC should then readjudicate the questions what evaluations are warranted for peripheral neuropathy of the right and left upper extremities since August 4, 2011.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since October 2011.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


